- Prepared by EDGARX.com Loan No. RI0992T01B AMENDED AND RESTATED Revolving TermSUPPLEMENT THIS AMENDED AND RESTATED Revolving Term SUPPLEMENT (“Supplement”) to the Master Loan Agreement datedJuly 26, 2011(“MLA”), is entered into as of between COBANK, ACB, a federally-chartered instrumentality of the United States (“CoBank”) and U.S. Premium Beef, LLC, Kansas City, Missouri, a limited liability company (together with its permitted successors and assigns, the “Company”). Capitalized terms not otherwise defined in this Supplement will have the meanings set forth in the MLA. RECITALS (A) This Supplement amends, restates, replaces and supersedes, but does not constitute payment of the indebtedness evidenced by, the promissory note set forth in the RevolvingTerm Loan Supplement numbered RI0992T01A, dated as of May 29, 2014 between CoBank and the Company. SECTION 1.Revolving TermCOMMITMENT On the terms and conditions set forth in the MLA and this Supplement, CoBank agrees to make loans to the Company during the period set forth below in an aggregate principal amount not to exceed $5,000,000.00 at any one time outstanding (the “Commitment”).
